Citation Nr: 0203671	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  98-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for service-connected 
left ear hearing loss, to include the issue of whether the 
reduction in rating for left ear hearing loss from 40 percent 
to zero percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

In May and September 1997 rating decisions, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, denied service connection for right ear hearing 
loss and reduced the disability rating for the veteran's 
service-connected left ear hearing loss from 40 percent to 
zero percent.  The veteran appealed these decisions to the 
Board of Veterans' Appeals (Board).  In April 2001, a hearing 
was held before the undersigned.  The Board issued a decision 
on August 8, 2001. 


FINDINGS OF FACT

1.  An August 2001 decision of the Board granted service 
connection for hearing loss in the right ear and remanded the 
issues of the disability rating to be assigned for the 
veteran's left ear hearing loss and whether his prior 
evaluation was properly reduced.

3. The veteran died in May 2001, but the Board was not 
notified of his death until February 2002.


CONCLUSION OF LAW

The Board did not have jurisdiction to enter the August 8, 
2001, decision.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. § 20.904 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May and September 1997 rating decisions, the RO denied 
entitlement to service connection for right ear hearing loss 
and reduced the disability rating for the veteran's service-
connected left ear hearing loss from 40 percent to zero 
percent.  The veteran appealed these decisions to the Board.  
He died on May [redacted], 2001.  Because the Board was not notified 
of the veteran's death until February 2002, it issued a 
decision on August 8, 2001, granting service connection for 
hearing loss in the right ear and remanding the issues of the 
disability rating to be assigned for his left ear hearing 
loss and whether his prior evaluation was properly reduced.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904 (2001).  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Because the veteran's death 
preceded the Board's August 8, 2001, decision, his appeal was 
moot and the Board had no jurisdiction to enter that 
decision.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. § 20.1302 (2001).  Accordingly, the Board's August 8, 
2001, decision is vacated.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.904 (2001).


ORDER

The Board decision of August 8, 2001, in the above-captioned 
appeal is vacated.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

